Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species C (Figures 19 - 23) in the reply filed on 04/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1 - 5, 16 and 17 read on the elected species per applicant’s response of 04/20/2022.
Claims 6 - 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 5, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grey et al. (US 2012/0041268 A1).

Regarding claim 1, Grey discloses a light guide assembly for use with a retractor having a channel (Abstract, Fig. 12), the light guide assembly comprising: 
a light guide (paragraph [0106], ref. 109, Fig. 12) having an end portion (ref. 133, Fig. 12) for slidably inserting into the channel (ref. 111, Fig. 12) of the retractor (ref. 108); and 
a retentor for releasably holding in position the end portion relative to the retractor (paragraph [0105], refs. 112, 114, Fig. 12). 

Regarding claim 2, Grey discloses the light guide assembly of claim 1, wherein the retentor includes a tab configured to contact the channel during insertion of the end portion into the channel, such that the force required to insert the end portion into the channel is increased (paragraph [0106] discloses tabs refs. 112, 114 configured to enter tab slots ref. 115 of the channel ref. 111 during insertion, wherein the force required to insert the tabs into he slots will increase until they are inserted).  

Regarding claim 3, Grey discloses the light guide assembly of claim 2, wherein: the tab has a wedge shape (as shown in Fig. 12, the tab has a substantially shaped wedge portion with an apex towards the center), such that an apex of the tab is located farther from the end portion than a proximal portion of the tab (see remarked Fig. 12 beow); 
the apex of the tab is located furthest from the light guide along a radial direction; and the proximal portion of the tab is inserted into the channel prior to the apex when the end portion is slidably inserted into the channel (Fig. 12).  


    PNG
    media_image1.png
    486
    690
    media_image1.png
    Greyscale

Regarding claim 4, Grey discloses the light guide assembly of claim 3, wherein: upon the tab being slidably inserted into the channel, a force required to further slidably insert the tab into the channel increases until the apex of the tab enters the channel (because the apex of the channel comprises the largest width of the tab, the force required to input the tab into the channel increases until the apex is inserted).  

Regarding claim 5, Grey discloses the light guide assembly of claim 2, wherein the end portion includes a jacket and the jacket includes the retentor (the light guide is configured to receive light and is therefore considered to be jacket because it houses and directed light, paragraph [0108] and because the retentor is part of the light guide it is also part of the jacket).

Regarding claim 16, Grey discloses a retractor assembly (Fig. 12, ref. 107) comprising: 
a retractor (paragraph [0106], ref. 107, Fig. 12) and a light guide (paragraph [0105], ref. 109, Fig. 12), wherein: 
the retractor includes a blade having a channel for slidably receiving the light guide (paragraph [0106] discloses a blade ref. 108 having a channel ref. 111 for receiving the light guide); and 
the light guide includes a retentor (paragraph [0106], refs. 112, 114) for releasably holding the light guide in position in the channel (paragraph [0106]).  

Regarding claim 17, Grey discloses a method of adjustably positioning a light guide in relation to a retractor having a channel for slidably receiving an end portion of the light guide (Abstract, paragraphs [0105-107], Fig. 12), the method comprising the steps of: 
slidably positioning the light guide into the channel (paragraph [0106] discloses positioning the light guide ref. 109 into a channel ref. 111 of the retractor ref. 107); and 
using a retentor for releasably maintaining the position of the light guide within the channel (paragraph [0106] discloses the use of a retentor refs. 112, 114 for maintaining the position of the light guide within the channel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773